Citation Nr: 1508661	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a right elbow disability.

5.  Entitlement to service connection for a left elbow disability.

6.   Entitlement to service connection for a cervical spine disability.

7.   Entitlement to service connection for a lumbar spine disability.

8.   Entitlement to service connection for a right ankle disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty form February 1966 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his substantive appeal received in December 2012, the Veteran checked box 9B, indicating that he read the statement of the case and only wished to appeal eight issues, specifically excluding service connection for a left ankle disability.  That issue is not in appellate status.

The issues of entitlement to service connection for a bilateral foot disability, a left elbow disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's currently diagnosed right knee, left knee, right elbow, cervical spine, and lumbar spine disabilities are related to his active military service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a left knee disability are met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a right elbow disability are met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for a cervical spine disability are met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a lumbar spine disability are met.   38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he developed claimed disabilities as a result of multiple parachute jumps in service, as well as the intensity and frequency of weight-bearing physical training, to include marches and runs with heavy packs.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, the medical evidence confirms current disabilities of the right knee, left knee, right elbow, cervical spine, and lumbar spine, diagnosed as degenerative osteoarthritis of the right and left knees; a right elbow disability, status-post silastic trap arthroplasty; spondylosis of the cervical and lumbar spine; degenerative disc disease of the cervical and lumbar spine; and facet arthritis.  See November 2010 VA examination report; May 2011 and August 2012 VA orthopedic follow-up notes.

There is also evidence of an in-service event.  Although his STRs are negative for any relevant joint complaints, treatment, or diagnoses, the Veteran's service decorations and awards include a Parachute Badge and the evidence also shows that he completed Airborne training.  Therefore, his reports of in-service parachute jumps and high intensity weight-bearing physical training is conceded.   In addition, there is an indication that he was in Special Forces.  

With regard to the etiology of the Veteran's right knee, left knee, right elbow, cervical spine, and lumbar spine disabilities, a November 2010 VA examiner determined that they were not caused by, or a result of, the claimed in-service illness, injury, or event.  However, the Board finds this opinion inadequate.  First, to the extent that the examiner reasoned that the Veteran's service treatment records do not document the evaluation and management of the claimed conditions or injuries/trauma, he improperly relied on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Second, the Board finds not credible the examiner's statement that there are no clinical studies published in peer-reviewed medical journals with level 1 or 2 medical evidence which confirm an increase in the severity of degenerative conditions involving claimed body areas related to parachute landings, in comparison to the general population.   In the interest of providing the Veteran with every consideration in this case, the Board takes judicial notice of the fact that substantial and credible medical treatise information publicly available on the internet suggests support for the Veteran's theory to the extent that hard landings cause injury to many joints.  
See for example, http://occmed.oxfordjournals.org/content/49/1/17.full.pdf , http://jbjs.org/content/30/1/77http://jbjs.org/content/26/3/547.

Further development of the claims could be undertaken to obtain an additional medical opinion clarifying the etiology of the currently diagnosed disabilities.  Nonetheless, the Veteran may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, he is competent to report that he experienced pain in his knees, right elbow, cervical spine, and lumbar spine during service and that it has existed from service to the present.   See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Once the threshold of competency is met however, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's assertions are credible and supported by the in-service and post-service evidence.  In addition, the medical evidence shows that the Veteran's currently claimed disabilities are all productive of pain.  Thus, the Board finds that the Veteran's testimony that his currently diagnosed disabilities are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.   See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

Moreover, the Veteran's assertions as they relate to his current cervical and lumbar spine disabilities are further bolstered by an August 2012 VA opinion.  Significantly, in an August 2012 VA note, a VA orthopedic surgeon indicated that the Veteran's degeneration in the cervical and lumbar spine is consistent with multiple trauma from hard landings.  The Board finds this opinion highly probative in that it was provided by an orthopedic surgeon who had knowledge of the Veteran's medical history, and personally examined the Veteran.     
Accordingly, the Board affords the greatest amount of probative weight to the following evidence: (1) the Veteran's medical evidence of bilateral knee, right elbow, cervical spine, and lumbar spine disabilities, (2) his receipt of a Parachute Badge and his completion of Airborne training, (3) the lack of any evidence of an intervening event,  (4) the August 2012 VA orthopedic surgeon opinion, and (5) the Veteran's competent and credible history of relevant symptoms during and ever since service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current bilateral knee, right elbow, cervical spine, and lumbar spine disabilities are at least as likely as not the same conditions that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.   See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right knee, left knee, right elbow, cervical spine, and lumbar spine disabilities is established.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a right knee disability, including degenerative osteoarthritis, is granted.

Service connection for a left knee disability, including degenerative osteoarthritis, is granted.

Service connection for a right elbow disability, status-post silastic trap arthroplasty, is granted.

Service connection for a cervical spine disability, including spondylosis and degenerative disc disease, is granted.

Service connection for a lumbar spine disability, including spondylosis and degenerative disc disease, is granted.

REMAND

As to the remaining claims on appeal, a remand is necessary to afford the Veteran an additional VA examination to determine whether there is current pathology to account for his bilateral foot, left elbow, and right ankle complaints.  

The Veteran's VA outpatient records currently in the claims file show no evidence of a current bilateral foot, left elbow, and/or right ankle disability.  Despite the fact that x-rays were taken of the Veteran's feet, left elbow, and right ankle in conjunction with the November 2010 VA examination, the examiner stated that the radiologist's reports were not available and he could not independently view the images at the time.  Those x-ray reports contain evidence necessary for the Board to adjudicate the remaining claims and the findings must still be reviewed and interpreted by a medical examiner.  In addition, although the examiner indicated that the Veteran had treatment in July 2010 for a right foot/ankle condition, the Board is unable to locate any 2010 VA outpatient treatment records in the claims file.  As such, all outstanding VA medical records must be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all VA medical evidence pertinent to the Veteran dated from July 2010 to the present.  Specifically, ensure that a July 2010 treatment note pertaining to right foot/ankle treatment, and the reports of the x-rays taken of the feet, left elbow, and right ankle during the November 2010 VA examination are among those records obtained.

2.  Then, schedule the Veteran for a VA compensation examination to determine the current nature of any foot, left elbow, and right ankle disability.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

After having reviewed the entire record and examining the Veteran, the examiner is asked to respond to the following:

a).  Diagnose all disabilities of the right and left feet, left elbow, and right ankle currently shown.  

b).  For each current foot, left elbow, and right ankle disability, determine whether it began during the Veteran's active service or is otherwise related to it, especially to include his conceded in-service parachute jumps and high intensity weight-bearing physical training. 

A complete explanation must be provided for any opinion expressed and conclusion reached.

3.  Then, readjudicate the service connection claims for a bilateral foot disability, left elbow disability, and right ankle disability on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


